DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-4, 8, and 9 in the reply filed on 3/28/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Horiuchi et al. (2020/0306592).  Claims 1-2, Horiuchi discloses a golf ball comprising a core and cover.  Horiuchi discloses spin rates at 16 m/s while applicant claims the spin rates at 20 m/s and 10 m/s. Horiuchi discloses the spin rate under wet conditions is 123 and the spin rate under dry conditions is 100 (see table 4, example 5). The ratio is 1.23. While the units are different from applicant’s the ratios of the wet/dry spin rate would be the same. Horiuchi does not disclose the launch angle. However, the ratio would be within the ranges claimed by applicant based on the instant disclosure. Table 4 discloses for each example wherein the wet/dry spin ratio is good the wet/dry launch angle is also good. Therefore, the same rational would hold true for the prior art.  Claim 3, Horiuchi discloses a coating or paint layer formed from a urethane comprising a polyester polyol and polyisocyanate [0022, 0052].  Claim 4, the paint/coating includes from 0.05 to 10 parts of a modified silicone oil (leveling agent) (water repellant) [0070-0071].  Claims 8-9, hexamethylene diisocyante (HDI) is used as the polyisocyante with both an isocyanaurate and adduct of the HDI used together 50/50 (table 4, ex. 5).  One of ordinary skill in the art would vary the spin rate ratios for the desired performance.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as obvious over Horiuchi et al. (2020/0306592) in view of Kawataki (2017/0002264).  Horiuchi discloses modified silicone oils but does not disclose silicone modified acrylate.  Kawataki teaches modified silicone oils including acrylate modified silicone oils [0160].  One of ordinary skill in the art would modify the type of leveling agent as an obvious design choice (Kawataki teaches the two as interchangeable).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAEANN GORDEN whose telephone number is (571)272-4409. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAEANN GORDEN/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        
July 13, 2022